Citation Nr: 0531969	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-11 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a tender 
scar of the left axillary region.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active military service from January 1963 to 
December 1966.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO) that, in part, continued a 10 percent rating for 
a tender scar of the left axillary region.  

A December 2003 rating decision increased the rating for 
removal of a left lung cyst with resection of the eighth rib 
from a noncompensable disability rating to 60 percent from 
July 2001.  In an April 2004 Board decision that claim, 
together with the claim for a rating in excess of 10 percent 
for a tender scar of the left axillary region, was remanded 
for further development but the Board denied a rating in 
excess of 20 percent for a duodenal ulcer.  

Subsequently, a February 2005 rating decision increased the 
60 percent rating for removal of a left lung cyst with 
resection of the eighth rib to a 100 percent schedular 
rating, effective July 27, 2001 (date of claim for an 
increased rating) and granted basic eligibility to 
Dependent's Educational Assistance from that same date.  
Generally, a grant of a higher rating during an appeal does 
not represent a total grant of the benefit sought, i. e., a 
maximum schedular rating.  Here, however, the maximum 
schedular rating for removal of a left lung cyst with 
resection of the eighth rib is 100 percent and, so, that 
issue is now moot and is no longer before the Board.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

The veteran's surgical scar in his left axillary region is 
tender, deep, and adherent to underlying tissue but it is 
otherwise asymptomatic since it is well-healed, stable, does 
not cause limitation of motion or functional impairment, and 
does not have any associated muscle or neurological 
pathology.  


CONCLUSION OF LAW

A rating in excess of 10 percent for a tender scar of the 
left axillary region is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 7804 
(2001) (effective prior to August 30, 2002); 
38 C.F.R. §§ 4.18, 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the appellant was notified of the VCAA in August 2001, 
prior to the rating decision which is being appealed, in 
accordance with the timing requirements of the VCAA.  But, 
that letter did not specifically address the claim for an 
increased rating for the service-connected left axillary 
scar.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here because 
the veteran was subsequently informed of the VCAA by RO 
letter of May 2003.  Also, the applicable provisions of the 
VCAA were set forth in the April 2003 Statement of the Case 
(SOC).  

The veteran's service medical records (SMRs) are on file as 
are his VA outpatient treatment (VAOPT) records and he has 
been afforded VA rating examinations in conjunction with this 
appeal.  See 38 U.S.C.A. § 5103A(d).  In fact, in his Notice 
of Disagreement (NOD) he requested a meeting or appointment 
to discuss the initial denial of his claims and in lieu of a 
hearing he participated in a conference with a Decision 
Review Officer.  Pursuant to an agreement reached in that 
conference, he was provided further VA rating examinations.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But the most current level of 
functional impairment due to the service-connected disability 
is of primary importance.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  Scars may 
also be rated on the basis of limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805; 
effective prior to August 30, 2002.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118).  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), to the extent it conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See, too, VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114. 

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars which are superficial and unstable. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (effective August 30, 2002).  
Note 1 to Diagnostic Code 7803 provides that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note 2 to Diagnostic Code 
7803 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars which are superficial and painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 
2002).  Note 1 to Diagnostic Code 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage. 

Under the rating criteria which became effective on August 
30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7805 provides 
that other scars (not covered in Diagnostic Codes 7800 
through 7804) are to be rated on the basis of limitation of 
function of the affected part.  

Background

The veteran's SMRs show that he had a left thoracotomy for 
removal of a cyst from the lung.  Postoperatively, his only 
complaint was pain in the medial aspect of the surgical 
incision over the left costal margin and this was felt to be 
related to traction of the ribs during surgery.  However, he 
continued to have residual tenderness in the left costal 
margin in the medial aspect of the thoracotomy incision, 
although that surgical scar was well healed.  

On VA examination in 1967 the veteran complained of some pain 
and "pulling" in the region of the surgical scar when he 
lifted anything with his left arm.  There was a well healed 
13 inch thoracotomy scar along the posterior and lateral 
course of the left 5th costal interspace.  The scar was 
entirely asymptomatic but there was quite marked tenderness 
over the region of the axillary portion of the scar.  
Expansion of the chest was normal and equal without any 
noticeable lag.  

A June 1967 rating decision granted service connection for a 
tender scar of the left axillary region and assigned a 10 
percent disability rating.  

On VA examination in 1972 the veteran reported that the scar 
was still quite tender but that he had pain only on certain 
movements.  The scar was entirely asymptomatic with the 
exception of moderate tenderness over the axillary part of 
the scar.  The diagnosis was a tender left thoracotomy scar.  

On VA examination in 1982 it was noted that with respect to 
the scar there was some tenderness in the axillary area on 
the left side.  He complained of some pain in the superior 
part of his left shoulder.  He also had some tenderness in 
the area of the scar at the left posterior axillary line.  
The scar was not discolored and was not raised.  Three was 
some tenderness in the posterior axillary line.  There was 
also a secondary scar which was 2.5 cms. by 3 mms. at the 
site of a drain created during his thoracotomy.  The 
diagnosis was a long scar on his left chest with some 
tenderness in that area but no difficulty with shortness of 
breath or breathing.  Two color photographs depicting the 
left thoracotomy scar were taken and associated with the 
report of the examination.  

On VA examination in September 2001 the veteran reported 
having tenderness along the scar with mild left upper 
extremity weakness since the inservice surgery.  He denied 
having any paresthesias.  On examination motor strength of 
the upper extremities was 5/5.  Sensation to light touch was 
intact on the left upper extremity.  The diagnoses included 
status post left thoracotomy scar tenderness.  

On VA examination in March 2003 the veteran complained of 
soreness and tenderness of the left axillary scar and 
reported that overhead work caused pain.  On physical 
examination the scar was painful and mildly adherent to 
underlying tissue. The texture of the scar was irregular but 
it was not atrophic, shiny or scaly.  The scar was stable.  
The scar was mildly elevated on the surface of the contour of 
the scar on palpation along the entire length.  The scar was 
not superficial but was deep.  There was no edema, 
inflammation or keloid formation of the scar but it was 
hypopigmented.  There was no area of induration or 
inflexibility.  There was no major limitation of motion or 
function due to the scar except that repetitive overhead work 
caused the scar to "pull" and increase his discomfort.  The 
diagnosis was a left thoracotomy scar with tenderness and 
adherence.  

VAOPT records from 2001 to 2005 reflect treatment of the 
veteran for gastrointestinal disability and for multiple 
joint pains but do not show complaints, evaluation or 
treatment pertaining to his left axillary scar.  

On VA pulmonary examination in June 2003 the veteran reported 
having persistent chest discomfort and arm weakness over the 
years.  He reported that he could not sleep flat due to 
increased pulling in the left side of his chest.  

On VA examination in May 2004 the veteran's claim file was 
extensively reviewed.  He claimed to have limited use of his 
left upper extremity.  He claimed to have weakness of that 
extremity due to his thoracotomy scar.  On physical 
examination he reported having weakness upon pulling or 
lifting with his left upper extremity but he did not relate 
having any specific pain in the left shoulder.  He had no 
atrophy.  His muscle groups of the shoulder were symmetric.  
He had 160 degrees of elevation of the left shoulder, as 
opposed to 180 degrees in the right shoulder but passive 
elevation was equal at 180 degrees each.  He had 5/5 strength 
in tested muscles of the shoulder, bilaterally.  He exhibited 
sternoscapular winging while performing a wall push-up.  

In summary, his left shoulder was normal and the examiner 
could detect no weakness or limitation of motion, but he did 
have a long well healed scar.  The examiner's opinion with 
respect to the veteran's left shoulder was that there was a 
normal examination with no residual weakness as a result of 
the scar.  

Analysis

Here, the scar of the left axillary region does not affect 
the veteran's pulmonary system and does affect the muscles 
nor does it cause any functional impairment.  It is well-
healed and stable, although it is deep, hypopigmented, and 
mildly elevated.  It is somewhat adherent to underlying 
tissue, giving rise to his complaint of a pulling sensation 
or pain, particularly upon extended use.  Nevertheless, it is 
not ulcerated, indurated, poorly nourished or otherwise 
symptomatic.  Moreover, because the scar does not affect the 
head, face or neck, a rating based on disfigurement is not 
warranted.  

Accordingly, a schedular evaluation in excess of 10 percent 
for the scar of the left axillary region is not warranted.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of the scar.  
Moreover, there is no evidence that the scar has caused 
marked interference in employment, i.e., beyond that 
contemplated by the assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  While there is pathology associated with the 
scar, the scar is in an area which is not normally exposed.  
Admittedly, the tender scar does cause some disability but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

The claim for a rating in excess of 10 percent for a tender 
scar of the left axillary region is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


